Exhibit 10.1

TWELFTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

TWELFTH AMENDMENT, dated as of August 3, 2007 to the Amended and Restated Loan
and Security Agreement, dated as of May 22, 2000, among HWC Wire & Cable Company
(formerly known as Houston Wire & Cable Company) (“Borrower”), the lenders named
therein (“Lenders”) and Bank of America, N.A. (“Bank of America”) as
successor-in-interest to Fleet Capital Corporation, as agent for said Lenders
(Bank of America, in such capacity, “Agent”).  Said Amended and Restated Loan
and Security Agreement, as amended by a certain First Amendment to Amended and
Restated Loan and Security Agreement by and among Borrower, Lenders and Agent
dated as of July 13, 2000, by a certain Second Amendment to Amended and Restated
Loan and Security Agreement by and among Borrower, Lenders and Agent dated
May 30, 2001, by a certain Third Amendment to Amended and Restated Loan and
Security Agreement by and among Borrower, Lenders and Agent dated October 22,
2001, by a certain Fourth Amendment to Amended and Restated Loan and Security
Agreement by and among Borrower, Lenders and Agent dated December 31, 2002, by a
certain Fifth Amendment to Amended and Restated Loan and Security Agreement by
and among Borrower, Lenders and Agent dated November 19, 2003, by a certain
Sixth Amended to Amended and Restated Loan and Security Agreement dated as of
May 26, 2005 by and among Borrower, Lenders and Agent, by a certain Seventh
Amendment to Amended and Restated Loan and Security Agreement dated December 14,
2005 by and among Borrower, Agent and Lenders, by a certain Eighth Amendment to
Amended and Restated Loan and Security Agreement dated December 30, 2005 by and
among Borrower, Agent and Lenders, by a certain Ninth Amendment to Amended and
Restated Loan and Security Agreement dated May 23, 2006 by and among Borrower,
Agent and Lenders, by a certain Tenth Amendment to Amended and Restated Loan and
Security Agreement dated as of November 3, 2006 by and among Borrower, Agent and
Lenders and by a certain Eleventh Amendment to Amendment of Restated Loan and
Security Agreement dated as of July 31, 2007 by and among Borrower, Agent and
Lenders and as it may be further amended, is hereinafter referred to as the
“Loan Agreement.”  The terms used herein and not otherwise defined shall have
the meanings attributed to them in the Loan Agreement.  References to Agent
and/or any Lender shall include Agent’s or such Lender’s
predecessor(s)-in-interest.

WHEREAS, Lenders, Agent and Borrower desire to make certain amendments and
modifications to the Loan Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:

1.             Additional and Amended Definitions.  The following definitions of
“Twelfth Amendment” and “Twelfth Amendment Effective Date” are hereby inserted
into Exhibit A to the Loan Agreement.  The definitions of Maximum “Revolving
Loan” and “Total Credit Facility” are hereby deleted from Exhibit A to the Loan
Agreement and the following are restated in their stead:


--------------------------------------------------------------------------------


*      *      *

“Maximum Revolving Loan — Fifty-Five Million Dollars $55,000,000).

*      *      *

Total Credit Facility — Fifty-Five Million Dollars ($55,000,000).

*      *      *

Twelfth Amendment — that certain Twelfth Amendment to Amended and Restated Loan
and Security Agreement dated as of August 3, 2007 by and among Borrower, Agent
and Lenders.

*      *      *

Twelfth Amendment Effective Date — the date on which the conditions precedent to
the effectiveness of the Twelfth Amendment are satisfied.”

2.             Total Credit Facility.  The first paragraph of Section 1 of the
Loan Agreement is hereby deleted and the following is inserted in its stead:

“1.           CREDIT FACILITY.

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a credit facility of up to Fifty-Five Million Dollars
($55,000,000) available upon Borrower’s request therefor, as follows:”

*      *      *

3.             Revolving Loans.  Section 1.1.1(A) of the Loan Agreement is
hereby deleted and the following is inserted in its stead:

“1.1         Revolving Credit Loans.

1.1.1        Loans and Reserves.  (A) Loans and Reserves.  The aggregate amount
of the Revolving Credit Loans to be made by each Lender (such Lender’s
“Revolving Credit Loan Commitment”), pursuant to the terms hereof, shall be the
amount set below such Lender’s name on the signature pages hereof.  The
aggregate principal amount of the Revolving Credit Loan Commitments is
Fifty-Five Million Dollars ($55,000,000).  The percentage equal to the quotient
of (x) each Lender’s Revolving Credit Loan Commitment, divided by (y) the
aggregate of all Revolving Credit Loan Commitments, is that Lender’s “Revolving
Credit Percentage”.  Subject to all of the terms and conditions of this
Agreement, each Lender agrees, for so long as no Default or Event of Default
exists, to make Revolving Credit Loans to Borrower from time to time, as
requested by Borrower in accordance with the terms of Section 3.1 hereof, up to
a maximum principal amount at any time outstanding equal to the product of (A)
the Borrowing Base at such time multiplied by (B) such Lender’s Revolving

2


--------------------------------------------------------------------------------


Credit Percentage.  It is expressly understood and agreed that Agent and Lenders
may use the Borrowing Base as a maximum ceiling on Revolving Credit Loans
outstanding to Borrower at any time.  If the unpaid balance of the Revolving
Credit Loans should exceed the ceiling so determined or any other limitation set
forth in this Agreement, such Revolving Credit Loans shall nevertheless
constitute Obligations that are secured by the Collateral and entitled to all
the benefits thereof.  In no event shall Lenders be required to make a Revolving
Credit Loan at any time that there exists a Default or an Event of Default. 
Agent shall have the right to establish reserves in such amounts, and with
respect to such matters, as Agent shall deem necessary or appropriate in the
reasonable exercise of Agent’s credit judgment, against the amount of Revolving
Credit Loans which Borrower may otherwise request under this Section 1.1.1.,
including, without limitation, with respect to (i) price adjustments, damages,
unearned discounts, returned products or other matters for which credit
memoranda are issued in the ordinary course of Borrower’s business; (ii)
shrinkage, spoilage and obsolescence of Inventory; (iii) slow moving Inventory;
(iv) other sums chargeable against Borrower’s Loan Account as Revolving Credit
Loans under any section of this Agreement; (v) amounts owing by Borrower to any
Person to the extent secured by a Lien on, or trust over, any Property of
Borrower; and (vi) such other matters, events, conditions or contingencies from
time to time hereunder as to which Agent, in its reasonable credit judgment,
determines reserves should be established from time to time hereunder.”

4.             Distribution.  Subsection 8.2.7 of the Loan Agreement is hereby
deleted and the following is inserted in its stead:

“8.2.7      Distributions.  Declare or make, or permit any Subsidiary of
Borrower to declare or make, any Distributions, except that:

(a)           Subsidiaries of Borrower may make Distributions to Borrower with
respect to their common Stock;

(b)           Borrower may pay dividends to Guarantor in an amount sufficient to
maintain the corporate existence of Guarantor, to pay income taxes and to pay
the reasonable out-of-pocket expenses of Guarantor and audit fees and expenses,
not to exceed $100,000 per annum in the aggregate;

(c)           Borrower may pay dividends to Guarantor for further distribution
to its stockholders in an amount not to exceed the lesser of (x) income taxes on
phantom income incurred on the issuance of payment-in-kind notes with respect to
the Guarantor Subordinated Debt or (y) $125,000 per year;

(d)           Borrower may pay dividends to Guarantor of up to $100,000 in each
Fiscal Year to repurchase the capital stock of employees who die or terminate
their employment with Borrower; and

(e)           Borrower may make Distributions to Guarantor to permit Guarantor
to pay dividends on Guarantor’s common Stock so long as after giving

3


--------------------------------------------------------------------------------


effect to any such Distribution, (i) no Event of Default shall have occurred and
is continuing, (ii) the aggregate amount of all such Distributions made within
the most recently ended twelve month period plus the amount of the proposed
Distribution does not exceed, within any twelve month period, $10,000,000, and
(iii) Availability was or will not be less than $15,000,000 at any time within
the 90 days immediately prior to the date of such Distribution or after giving
effect to such Distribution and any pending Distribution for declared but unpaid
dividends or common Stock repurchases.

(f)            On or prior to August 30, 2009, Borrower may make Distributions
to Guarantor to permit Guarantor to make repurchases of, Guarantor’s common
Stock so long as after giving Guarantors  effect to any such Distribution, (i)
no Event of Default shall have occurred and is continuing, (ii) the aggregate
amount of all such Distributions does not exceed $30,000,000, and (iii)
Availability was or will not be less than $15,000,000 at any time within the 90
days immediately prior to the date of such Distribution or after giving effect
to such Distribution and any pending Distributions for declared but unpaid
dividends or common Stock repurchases.

5.             Financial Covenant.  Exhibit O to the Loan Agreement is hereby
deleted and Exhibit O attached to this Twelfth Amendment is hereby inserted in
its stead.  The financial covenant contained in Exhibit Q to the Loan Agreement
is hereby deleted and the following is inserted in its stead:

“EXHIBIT Q

FINANCIAL COVENANTS

*     *      *

COVENANT

Fixed Charge Coverage Ratio- If Availability at any time within the most
recently ended 90 day period is less than Ten Million Dollars ($10,000,000),
Borrower shall not permit the Fixed Charge Coverage Ratio for the most recently
ended twelve month period ending on a March 31, June 30, September 30 or
December 31 to be less than 1.10 to 1.”

6.             Conditions Precedent.  This Twelfth Amendment shall become
effective upon satisfaction of each of the following conditions precedent:

(a)           Agent shall have received each of the following documents, each in
form and substance acceptable to Agent:

(i)            Copy of this Twelfth Amendment, duly executed by Borrower,
Guarantor, Agent and each Lender;

4


--------------------------------------------------------------------------------


(ii)           Amended and Restated Revolving Credit Notes in the forms attached
hereto and incorporated herein as Exhibits A-1 and A-2 attached to this Twelfth
Amendment executed by Borrower; and

(iii)          Copies of resolutions of the Board of Directors of Borrower
authorizing this Twelfth Amendment certified as true and correct by the
Secretary of Borrower.

The date on which all of the conditions precedent listed above are satisfied or
waived is hereinafter referred to as the “Twelfth Amendment Effective Date.” 
After the Twelfth Amendment Effective Date, Lenders shall deliver to Borrower
the Revolving Credit Notes and Term Notes previously executed and delivered by
Borrower to Lenders, which Notes shall be marked “Amended and Superceded.”

7.             Signature Block.  The signature block to the Loan Agreement is
hereby amended to read as the signature block to this Twelfth Amendment.

8.             Continuing Effect.  Except as otherwise specifically set out
herein, the provisions of the Loan Agreement shall remain in full force and
effect.

9.             Governing Law.  This Twelfth Amendment and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of Illinois applicable to contracts made and
performed in such state, without regard to the principles thereof regarding
conflict of laws.

10.           Counterparts.  This Twelfth Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement.

11.           No Novation.  The amended and restated Revolving Credit Notes to
be delivered pursuant to this Twelfth Amendment replace and supercede those
certain promissory notes in the principal amount of $25,000,000 and $20,000,000,
respectively, each dated November 3, 2006 (the “Original Notes”) and the
execution and delivery of such amended and restated Revolving Credit Notes shall
not constitute (a) an extinguishment of the indebtedness of Borrower to the
applicable Lender evidenced by the Original Notes or (b) a novation of any such
indebtedness or any of the Original Notes.

(Signature Page Follows)

5


--------------------------------------------------------------------------------


(Signature Page to Twelfth Amendment to Amended and Restated
Loan and Security Agreement)

IN WITNESS WHEREOF, this Twelfth Amendment has been duly executed as of the
first day written above.

 

HWC WIRE & CABLE COMPANY, as Borrower

HOUSTON WIRE & CABLE COMPANY, as Guarantor

 

By:

/s/ Eric W. Davis

 

By:

/s/ Charles A. Sorrentino

Name:

Eric W. Davis

Name:

Charles A. Sorrentino

Title:

Vice President, Controller and Assistant Secretary

Title:

President and Chief Executive Officer

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

BANK OF AMERICA, N.A., as Agent and a Lender

 

 

By:

/s/ Chad Ramsey

 

By:

/s/ Alan R. Meier

Name:

Chad Ramsey

Name:

Alan R. Meier

Title:

Vice President

Title:

Executive Vice-President

 

Revolving Loan Commitment: $20,000,000

Revolving Loan Commitment: $35,000,000

 

6


--------------------------------------------------------------------------------


EXHIBIT A-1

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$35,000,000

Amended and Restated
As of August __, 2007
Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned, (hereinafter “Borrower”), hereby PROMISES
TO PAY to the order of Bank of America, N.A., a national banking association
(“Lender”), or its registered assigns, at the principal office of Bank of
America, N.A., as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of Thirty-Five Million Dollars
($35,000,000), or such lesser principal amount as may be outstanding pursuant to
the Loan Agreement (as hereinafter defined) with respect to the Revolving Credit
Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.

This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Amended and Restated Loan and Security Agreement dated
as of May 22, 2000 by and among Borrower, the lender signatories thereto
(including Lender) and Fleet Capital Corporation, the predecessor-in-interest to
Bank of America, N.A. (“Bank of America”), as agent for such Lenders (Bank of
America in such capacity “Agent”) (hereinafter amended from time to time, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement.  All of the terms, covenants and conditions of the Loan Agreement and
the Security Documents are hereby made a part of this Note and are deemed
incorporated herein in full.  All capitalized terms herein, unless otherwise
defined, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on the Commitment Termination Date, unless the term hereof is
extended in accordance with the Loan Agreement.  Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times as are specified in the Loan Agreement.

Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

A-1-1


--------------------------------------------------------------------------------


This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.

HWC WIRE & CABLE COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-1-2


--------------------------------------------------------------------------------


EXHIBIT A-2

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$20,000,000

Amended and Restated
As of August __, 2007
Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned, (hereinafter “Borrower”), hereby PROMISES
TO PAY to the order of The CIT Group/Business Credit, Inc., a New York
corporation (“Lender”), or its registered assigns, at the principal office of
Bank of America, N.A., as agent for such Lender, or at such other place in the
United States of America as the holder of this Note may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the principal amount of Twenty Million Dollars
($20,000,000), or such lesser principal amount as may be outstanding pursuant to
the Loan Agreement (as hereinafter defined) with respect to the Revolving Credit
Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.

This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Amended and Restated Loan and Security Agreement dated
as of May 22, 2000 by and among Borrower, the lender signatories thereto
(including Lender) and Fleet Capital Corporation, the predecessor-in-interest to
Bank of America, N.A. (“Bank of America”), as agent for such Lenders (Bank of
America in such capacity “Agent”) (hereinafter amended from time to time, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement.  All of the terms, covenants and conditions of the Loan Agreement and
the Security Documents are hereby made a part of this Note and are deemed
incorporated herein in full.  All capitalized terms herein, unless otherwise
defined, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on the Commitment Termination Date, unless the term hereof is
extended in accordance with the Loan Agreement.  Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times as are specified in the Loan Agreement.

Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

A-2-1


--------------------------------------------------------------------------------


This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.

HWC WIRE & CABLE COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-2-2


--------------------------------------------------------------------------------


EXHIBIT O

COMPLIANCE CERTIFICATE

[Letterhead of Borrower]

__________, 200_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned, the chief financial officer of HWC Wire & Cable Company, a
Delaware corporation (“Borrower”), gives this certificate to Bank of America,
N.A. in accordance with the requirements of Section 8.1.2 of that certain Loan
and Security Agreement dated May 22, 2000, among Borrower, the lender
signatories thereto (“Lenders”) and Bank of America, N.A. (“Bank of America”), a
national banking association, as successor-in-interest to Fleet Capital
Corporation, as agent for such Lenders (Bank of America, in such capacity,
“Agent”).  Capitalized terms used in this Certificate, unless otherwise defined
herein, shall have the meanings ascribed to them in the Loan Agreement.

1.             Based upon my review of the balance sheets and statements of
income of Borrower for the [fiscal year] [monthly period] ending __________,
200_, copies of which are attached hereto, I hereby certify that:

(a)           Availability for each day of the 30 day period ending __________
was [never] less than $15,000,000;

(b)           Fixed Charge Coverage Ratio for the period between ___________ and
_________ is______ to 1 (if applicable);

(c)           Capital Expenditures during the period and for the fiscal year to
date total $__________ and $__________, respectively.

2.             No Default exists on the date hereof, other than: 
______________________ _________________________________________ [if none, so
state]; and

3.             No Event of Default exists on the date hereof, other than
___________________ _________________________________________ [if none, so
state].

Very truly yours,

Chief Financial Officer

 

A-2-3


--------------------------------------------------------------------------------